Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-16-00010-CV

                                     CITY OF SAN ANTONIO,
                                            Appellant

                                                   v.

                      SAN ANTONIO POLICE OFFICERS ASSOCIATION,
                                       Appellee

                      From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014-CI-17585
                            Honorable Martha B. Tanner, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: September 21, 2016

DISMISSED

           Appellant has filed a motion to dismiss this appeal due to settlement. The motion contains

a certificate of service to appellee, who has not opposed the motion. Therefore, we grant the

motion and dismiss the appeal. TEX. R. APP. P. 42.1(a)(1). Costs of the appeal are taxed against

the appellant.

                                                    PER CURIAM